DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “ a first adjustment unit, a detection unit, and second adjustment unit and a cropping unit “have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a linking word “ configured to” coupled with functional language respectively recited after each of the aforementioned claim limitations, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 1-4; 6-8;11-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see figure 1 and corresponding text. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are  rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al (US 2011/0002015) in view of Oda  et al (JP 2013/157965).
As to claim 1, Hayakawa et al teaches an apparatus comprising:
 a first adjustment unit configured to generate a first image by adjusting luminance so as to preserve a signal value on a high-luminance side among signal values acquired by reading a document with a scanner ( (starting 0025 teaches scanner for document for multicrop scan function; figures 8 and starting 0041 teaches obtained images elements for consideration)
 a detection unit configured to detect a position of a region corresponding to the document in the generated first image ( paragraph [0041]) ; a second adjustment unit configured to generate a second image (figures 9 and starting 0049 teaches normalization of the luminance/white values for first, second, third... values for cropping as taught above); 

While Hayakawa teaches the limitation above. Hayakawa does not explicitly  teach an adjustment so as to increase luminance of a pixel contained in the first image. However, Oda teaches An image processing apparatus for reading an image of a document, includes: an exposure adjusting unit for increasing/decreasing a light amount of a light source; an image reading unit for illuminating light from the light source adjusted in the exposure adjusting unit to the document to read image information including a luminance value for each pixel, and reading the image information of the document for the at least every two light amounts adjusted; a halation pixel detecting unit for detecting a halation pixel at which the luminance value for each pixel included in the image information read by increasing the light amount exceeds a threshold, to detect a pixel column including the halation pixel; a luminance difference calculating unit for calculating a difference between a maximum value and a minimum value of the luminance value in each pixel column of the image information; a pixel column combining unit for generating an intermediate image obtained by selecting and combining a pixel column having the largest difference between the maximum value and the minimum value of the luminance value and not including the halation pixel; and a luminance correcting unit for performing luminance correction of the intermediate image ( solution section).It would have been obvious before filing of the claimed invention to  adjust and increase the luminance value as taught by Oda et al in order to improve the quality of the reading image of original document .  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.  
As to claim 2, Hayakawa et al teaches the apparatus according to claim 1, wherein the first image contains an image of a plurality of documents, wherein the detection unit detects a position of 
As to claim 3, Hayakawa et al  teaches the apparatus according to claim 1, wherein the first adjustment unit generates the first image by performing gain adjustment so as to adjust a predetermined luminance value on the high-luminance side at the time of reading the document with the scanner to a first luminance value and thereafter performing processing to replace a luminance value of a pixel having the first luminance value if the luminance value of the pixel on which the gain adjustment has been performed is higher than the first luminance value ( paragraph [0027],[0049]). 
As to claim 4, Hayakawa et al teaches the apparatus according to claim 3, wherein the first adjustment unit performs the gain adjustment linearly on the luminance value of each pixel so as to adjust the predetermined luminance value to the first luminance value ( gain adjustor, paragraph [0027]; see also Oda et al solution section ). 
As to claim 5, Oda teaches the  apparatus according to claim 1, further comprising a display unit configured to display the cropped document image (The luminance correction unit 15 performs luminance correction for each pixel column on the intermediate image generated by the pixel column synthesis unit 12 and outputs the corrected image to the display unit 16. The display unit 16 displays an image as a result of the luminance correction performed by the luminance correction unit 15 on the display panel 5 as a preview screen 141 as shown in FIG. 14, for example. For example, as illustrated in FIG. 15, the reception unit 17 further displays a screen on the display panel 5 that allows the user to select whether or not to read the original with the light source amount changed by the exposure adjustment unit 14.; see figure 14 and 15). 

As to claim 7, Hayakawa et al  teaches the apparatus according to claim 1, further comprising a transmission unit configured to transmit the cropped document image to a designated destination ( The bus 55 connects the above components to one another and transfers data among the Components, paragraph [0029]). 
As to claim 8, Hayakawa et al  teaches the apparatus according to claim 1, wherein the second adjustment unit generates the second image by performing gamma correction processing so as to increase luminance of a pixel contained in the first image( paragraph [0028]). 
As to claim 9, Hayakawa et al  teaches the apparatus according to claim 1, wherein the second adjustment unit generates the second image by performing adjustment using a predetermined three-dimensional lookup table so as to increase luminance of a pixel contained in the first image ( paragraph [0043-0044]). 
As to claim 10, Hayakawa et al  teaches the apparatus according to claim 1, further comprising: a receiving unit configured to receive, from a user(a system controller 41 selects speed according to an image reading resolution setting specified by the host PC and reads an image, paragraph [0025]), a setting regarding whether to crop the document image; and a control unit configured to perform, in a case where the receiving unit receives a setting to crop the document image, control such that the first adjustment unit, the detection unit, the second adjustment unit, and the cropping unit perform processing, and in a case where the receiving unit receives a setting to not crop the document image, control to output an image adjusted by the first adjustment unit such that a signal value higher than a 
The limitation of claims 11-19 has been addressed above.
				


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung  can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2669

/NANCY BITAR/               Primary Examiner, Art Unit 2664